Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Pederson et al. (US 6672384).
Pederson et al. discloses a plug-dropping container for releasing plugs or other objects into a wellbore during fluid circulation procedures. The plug-dropping container is used as part of a cementing head. The plug-dropping container it includes an elongated housing, and a canister disposed co-axially within the housing. The canister is movable from a lower position to an upper position. In its lower position, a fluid bypass area is defined above the canister. When a dart is retained within the canister, fluid is diverted through the bypass and around the canister within an annular area defined between the canister and the housing. In one aspect, the canister is moved by rotation of a plug-retaining device below the canister. In its plug-retained position, the plug-retaining device is oriented so that the wall of the plug-retaining device is blocking the downward path of the dart. In the plug-released position, the plug-retaining device raises the canister to its upper position, substantially shutting off the bypass. A channel in the plug-retaining device is thus aligned with a channel in the canister for receiving the plug, and for release into the wellbore.
The prior art of record fails to disclose, alone or in combination, the key features of “f) wherein fluid flow in the main channel flows around the valving member when it is in the closed position and through the valving member when it is in the open position”, “in the open position each valve valving member flow bore enables a dart to pass therethrough, and circulating fluid to pass downwardly therethrough when neither a ball nor plug is in the valve flow bore” and “each casing plug is receptive of and interlocks with a dart that is dropped from the housing” in combination with the other limitations currently presented in the combination of claim 1. 
The prior art of record fails to disclose, alone or in combination, the key features of “f) wherein fluid flow flows around the valving member via the outer channel when it is in the closed position and through the valving member and inner channel when the valve is in the open position”, “in the open position each valve flow bore permits a dart to pass therethrough, and circulating fluid to pass downwardly therethrough when a dart is not in the valve flow bore” and “each casing plug being connectable to one of the darts when a dart is dropped from the housing into the casing” in combination with the other limitations currently presented in the combination of claim 11.
The prior art of record fails to disclose, alone or in combination, the key features of “c) flowing fluid in the outer channel and around a valving member when a valving member is in the closed position and through the valving member via the inner channel when the valving member is in the open position; d) supporting a dart with a valving member when closed; e) permitting the dart to pass a valving member when open”, “h) launching a first of said darts downward from the housing into the casing until it connects with a first of the casing plugs” and “j) launching a second of said darts from the housing into the casing until it connects with a second of the casing plugs” in combination with the other limitations currently presented in the combination of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676